DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-12, 14-16, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2004/0173618 (“Suzuki”) in view of Sato et al., JP 59-35956 B1 (“Sato”) and Frantz, Jeffrey When Vibration Welding is the Best Choice, Plastics Decorating, available online at https://plasticsdecorating
.com/articles/2016/when-vibration-welding-is-the-best-choice/ on 5 February 2016 (“Frantz”). US 2017/0029620 is relied upon as an English language equivalent of Sato. All references have previously been cited.
Regarding claims 10-12, 14, and 19, Suzuki discloses a pressure container which is suitable for storing compressed hydrogen wherein the container comprises a multilayer inner liner and an outer constraint layer [abstract, 0001, 0016, 0021, 0026]. The inner liner is formed from a plurality of split bodies which are welded together as claimed [0031, 0035-0038].  Because the split bodies are welded together there is intrinsically a joining site as claimed.  The welding may be accomplished via any known welding manner [0057].  The inner liner comprises a cover resin layer as an inner and/or outer layer wherein the cover resin layer(s) have/has a thickness of from 0.1 to 5 mm and may be formed from polyamide [0043, 0119].
Suzuki is silent regarding the inner liner of the pressure container having the claimed average spherulite size and the split bodies being welded together via infrared-ray welding or infrared-ray/vibration welding. 
Sato discloses a polyamide resin composition which is suitable for producing molded articles that are exposed to high pressure hydrogen and which forms molded articles having excellent weld properties [abstract].  The polyamide resin composition comprises a polyamide (A) and a polyamide (C) wherein polyamide (A) is PA 6 and polyamide (C) is PA 610 [0024, 0030, Table 1 – Examples 1-4 and 6-9].  The PA 610 is present in amounts of from 0.01 to 5 parts by weight based on 100 weight parts of PA 6 [abstract].  
Frantz teaches that vibration welding is accomplished by holding one component in place while creating a reciprocating linear motion under force by the mating part (page 1: second paragraph).  The advantages of vibration welding include relatively short cycle times, tolerance of heat history, additive, colorants, filler, and environmental contaminants (page 1-page 2: bridging paragraph).  Additionally, Frantz teaches that it is possible to form high strength, hermetic seals via vibration welding (page 1-page 2: bridging paragraph).  Frantz goes on to teach that clean vibration technology (CVT) is a newer technology in which the weld interfaces are preheated with an infra-red source and then vibration welded together (page 2: first full paragraph).  This CVT method is disclosed as has having all the advantages of vibration welding but minimizes the flash and particulates that are typically formed in standard vibration welding (page 2: first full paragraph).
Suzuki and Sato are both directed towards molded and welded articles for containing pressurized gases including hydrogen wherein the articles are formed from a polyamide resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the cover resin layer(s) of the pressure vessel of Suzuki from the polyamide composition of Sato in order to take advantage of the composition’s suitability for producing molded articles that are exposed to pressurized hydrogen and to take advantage of the composition’s excellent weld properties. 
Suzuki and Frantz are both directed towards welded plastic products. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have welded the split bodies of the pressure container of Suzuki via the clean vibration technology welding method disclosed by Frantz with the expectation of providing the container with a high strength hermetic seal while minimizing flash and particulates.  The welding method used to produce the pressure container of modified Suzuki would have comprised preheating with infrared rays followed by vibration welding and therefore would have read on the claimed infra-red ray/vibration welding as well as the claimed vibration welding.
While modified Suzuki does not explicitly disclose the claimed average spherulite size and tensile strength properties, it is noted that the composition disclosed by Sato is identical to that disclosed in Applicant’s specification in terms of the species of both polyamide components as well as the proportion of PA 610 in the composition (see paragraphs 0041, 0042, 0049, 0094, Table 1 of Applicant’s specification as filed). Specifically, the composition of Sato’s Example 3 is identical to the composition used to produce Applicant’s disclosed Example 5 which meets the property limitations of the claim. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the inner liner of the pressure vessel of modified Kato would have intrinsically had the same average spherulite size and tensile strength properties as are recited in claims 10-12, 14, and 19 (see MPEP 2112 V).
Regarding claims 15 and 22, Sato teaches that the composition may comprise ethylene bistearylamide as a release agent [0045] which reads on the claimed amide wax.  While modified Kato is silent regarding the amount of ethylene bistearylamide given that the compound is disclosed as being a release agent, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of ethylene bistearylamide in the composition of ethylene bistearylamide in the polyamide composition of the pressure vessel of modified Kato through routine experimentation in order to respectively increase or decrease the mold release property of the composition (see MPEP 2145.05 II).  Varying the amount of ethylene bistearylamide in the composition of the pressure vessel of modified Suzuki through routine experimentation would have produced the claimed invention.
Regarding claims 16, 23, and 24, Sato teaches that the composition may comprise 1 part by weight of PA 610, have a melting point of 227 °C, and an invariant Q rising time of 168 second whereas PA 6 has an invariant Q rising time 175 seconds [0097, Table 1 – Example 3, Table 2 – Comparative Example 1].
Regarding claim 25, the infrared-ray/vibration welding method taught by Frantz reads on the claimed infrared-ray welding as it comprises an infrared-ray heating step.  Alternatively, claim 25 is interpreted as a product-by-process claim as it pertains to the process by which the hollow molded article is made and not the article itself.  Regarding such claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Therefore, absent evidence of a nonobvious difference between the presently claimed molded article and the molded article of modified Suzuki and given that the molded article of modified Suzuki meets the requirements of the claimed molded article, modified Suzuki is reasonably interpreted as meeting the requirements of present claim 25.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2010/0126385 to Heinrichs et al. – discloses a wax composition which is useful as a lubricant and release agent in plastic materials including polyamides resin [abstract, 0002, 0008, 0010-0013, 0023].  The wax composition consists of amide waxes [0010-0013] and is used in plastic material in amounts of from 0.2 to 5wt% (claim 13).

·US 2002/0028889 to Nakamura et al. – discloses a polyamide resin composition which shows high strength when welded [abstract, 0001, 0005]. The composition comprises 96-99wt% of a crystalline polyamide and 0.1 to 4wt% of a non-crystalline partially aromatic copolyamide [abstract, 0007-0035].

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
On pages 6 and 7 of the remarks Applicant asserts that Frantz teaches that infrared-ray/vibration welding provides all the advantages of vibration welding and therefore teaches that the two methods are equivalent.  Applicant concludes that Frantz does not motivate one of ordinary skill in the art to use infrared-ray and/or infrared-ray/vibration welding.  
In response, the Examiner contends that Applicant’s summarization of the teachings of Frantz are incomplete and/or inaccurate.  It is noted that Frantz teaches that clean vibration technology (CVT) is a newer technology in which the weld interfaces are preheated with an infra-red source and then vibration welded together.  Frantz goes on to teach that it is possible to form high strength, hermetic seals via vibration welding. Frantz also teaches CVT has all the advantages of vibration welding but minimizes the flash and particulates that are typically formed in standard vibration welding (emphasis added).  As such, Frantz provides a clear motivation to select the disclosed CVT method which reads on the claimed infrared-ray/vibration welding.  As such, Applicant’s argument is not found persuasive.
On page 7 of the remarks Applicant asserts that Frantz fails to teach or suggest that cracks in the welded portion can be prevented by utilizing infrared-ray welding or infrared-ray/vibration welding.  However, as is set forth in MPEP 2145 II, the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  Additionally, there does not appear to be any criticality associated with the specific use of infrared-ray welding or infrared-ray/vibration welding as Applicant’s Example 6 does not comprise any cracks in the welded portion and yet was welded using a hot melt welding method.  For these reasons, Applicant’s argument is not found persuasive.
On page 7 of the remarks Applicant assert that they have found that infrared-ray welding and infrared-ray/vibration welding lead to an advantageous effect.  However, it is again noted that the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention (see MPEP 2145 II). The above point notwithstanding, the Examiner contends that the data provided in Applicant’s specification cannot reasonably be relied upon to concretely establish that the apparent difference in the tensile strength retention observed between the hot plate welded article (example 6) and the infrared ray welded or infrared ray/vibration welded articles (examples 1-5 and 7-9) is due only to the welding method and not due to other factors such as poor welding system/methodology optimization or contamination of the hot plates.  Said another way, the data provided by Applicant do not reasonably suggest that a higher degree tensile strength retention ratio cannot be achieved via hot plate welding or that the hot plate welding method used by Applicant for example 6 was optimized for maximum tensile strength retention. As such, the data provided by Applicant cannot reasonably be relied upon to objectively and conclusively establish that there is criticality associated with the claimed infrared ray or infrared ray/vibration welding methods.  For these reasons, Applicant’s argument is not found persuasive.
On pages 6 and 7 of the remarks Applicant asserts that, based upon the teachings of the instantly applied prior art, one of ordinary skill in the art would not have had a reasonable expectation of success of making the claimed invention.  However, Applicant has not provided a logical or technical reasoning for this conclusion.  It is noted that MPEP 2143.02 II establishes obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  In the instant case, no evidence that there was no reasonable expectation of success has been provided.  Additionally, Frantz teaches that it is possible to form high strength, hermetic seals via vibration welding which demonstrates that there would have been a reasonable expectation of success.  Moreover, the Examiner notes that Applicant has not conclusively demonstrated that the instantly claimed welding methods are critical to arriving at the claimed tensile strength and/or that such tensile strength cannot be arrived at using other welding techniques.  For these reasons Applicant’s argument is not found persuasive.
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782